Case 1:19-cv-00074-JRH-BKE Document 9 Filed 08/14/19 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                       AUGUSTA DIVISION

DISCOTHEQUE, INC., et al.,        *
                                  *     CIVIL ACTION FILE
     Plaintiffs,                  *
                                  *     No. 1:19-cv-0074-JRH-BKE
     -vs-                         *
                                  *
AUGUSTA-RICHMOND COUNTY,          *
GEORGIA, et al.,                  *
                                  *
     Defendants.                  *

                         RULE 26(f) REPORT

1.   Date of Rule 26(f) conference:        August 1, 2019.

2.   Parties or counsel who participated in conference:

     For the plaintiffs: Cary S. Wiggins

     For the defendants: Randolph Frails
                         Tameka Haynes

3.   If any defendant has yet to be served, please identify
     the defendant and state when service is expected.

     All defendants have been served.

4.   Date the Rule 26(a)(l) disclosures were made or will
     be made:

     By August 15, 2019.

5.   If any party objects to making the initial disclosures
     required by Rule 26(a)(l) or proposes changes to the
     timing or form of those disclosures,

     (a)    Identify the party or parties making the
            objection or proposal:

            No objections or proposed changes.
Case 1:19-cv-00074-JRH-BKE Document 9 Filed 08/14/19 Page 2 of 5




     (b)   Specify the objection or proposal:
           None.

6.   The Local Rules provide a 140-day period for
     discovery. If any party is requesting additional time
     for discovery,

     (a)   Identify the party or parties requesting
           additional time:

           No party is requesting additional time.

     (b)   State the number of months the parties are
           requesting for discovery:

           5 months.

     (c)   Identify the reason(s) for requesting additional
           time for discovery:
           ___ Unusually large number of parties
           ___ Unusually large number of claims or defenses
           ___ Unusually large number of witnesses
           ___ Exceptionally complex factual issues
           ___ Need for discovery outside the United States
           ___ Other:______________

     (d)   Please provide a brief statement in support of
           each of the reasons identified above:

           Not applicable.

7.   If any party is requesting that discovery be limited
     to particular issues or conducted in phases, please

     (a)   Identify the party or parties requesting such
           limits:

           None; not applicable.

     (b)   State the nature of any proposed limits:

           None; not applicable.

8.   The Local Rules provide, and the Court generally
     imposes, the following deadlines:
Case 1:19-cv-00074-JRH-BKE Document 9 Filed 08/14/19 Page 3 of 5




     Last day for filing             60 days after issue is
     motions to add or join          joined
     parties or amend
     pleadings

     Last day to furnish             60 days after Rule26(fJ
     expert witness report           conference
     by plaintiff

     Last day to furnish             90 days after Rule 26(:0
     expert witness report           conference (or 60 days
     by a defendant                  after the answer,
                                     whichever is later)

     Last day to file                30 days after close of
     motions                         discovery

     If any party requests a modification of any of these
     deadlines,

     (a)   Identify the party or parties requesting the
           modification:

           No modifications requested.

     (b)   State which deadline should be modified and the
           reason supporting the request:

           None; not applicable.

9.   If the case involves electronic discovery,

     (a)   State whether the parties have reached an
           agreement regarding the preservation, disclosure,
           or discovery of electronically stored
           information, and if the parties prefer to have
           their agreement memoralized in the scheduling
           order, briefly describe the terms of their
           agreement:

           The parties are discussing ESI search and
           production options, but do not anticipate any
           dispute.
Case 1:19-cv-00074-JRH-BKE Document 9 Filed 08/14/19 Page 4 of 5




      (b)   Identify any issues regarding electronically
            stored information as to which the parties have
            been unable to reach an agreement:

            None to date.

10.   If the case is known to involve claims of privilege or
      protection of trial preparation material,

      (a)   State whether the parties have reached an
            agreement regarding the procedures for asserting
            claims of privilege or protection after
            production of either electronic or other
            discovery material:

            The parties have not reached an agreement but
            will follow Rule 26(b)(5).

      (b)   Briefly describe the terms of any agreement the
            parties wish to have memoralized in the
            scheduling order (or attach any separate proposed
            order which the parties are requesting the Court
            to enter addressing such matters):

            None.

      (c)   Identify any issues regarding claims of privilege
            or protection as to which the parties have been
            unable to reach an agreement:

            None to date.


11.   State any other matters the Court should include in
      its scheduling order:

      None.


12.   The parties certify by their signatures below that
      they have discussed the nature and basis of their
Case 1:19-cv-00074-JRH-BKE Document 9 Filed 08/14/19 Page 5 of 5




     claims and defenses and the possibilities for prompt
     settlement or resolution of the case. Please state
     any specific problems that have created a hindrance to
     the settlement of the case:

     While the parties cannot settle or resolve this case
     at this time, there are no specific problems that
     would create a hindrance to possible settlement in the
     future.


This 14th day of August, 2019.


Attorneys for the                Attorneys for the
plaintiffs:                      defendants:

/s/ Cary S. Wiggins              /s/Tameka Haynes
Cary S. Wiggins                  Randolph Frails
Ga. Bar No. 757657               Georgia Bar No. 272729
Admitted Pro Hac Vice            Tameka Haynes
WIGGINS LAW GROUP                Georgia Bar No. 453026
Suite 401                        Attorneys for Defendants
260 Peachtree Street, NW         Frails & Wilson LLC
Atlanta, GA 30303                211 Pleasant Home Road, Suite
Telephone: (404) 659-2880        A1
cary@wigginslawgroup.com         Augusta, Georgia 30907
                                 Telephone: 706-855-6715
/s/ William Sussman              Facsimile: 706-855-7631
William J. Sussman               randyfrails@frailswilsonlaw.com
Ga. Bar No. 693000               thaynes@frailswilsonlaw.com
347 Greene Street
Augusta GA 30901-1698
Telephone: (706) 724-3331
wjslaw@mindspring.com
